DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 03 August 2022, have been entered in full.  Claims 2, 12-14 are canceled. Claims 6-8, 15, 16, 18-20 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1, 3, 17 are amended.
			MATTER OF RECORD
Claims 1, 3-5, 9-11 and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 6-8, 15, 16, 18 and 19, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claim 20, directed to the invention comprising the steps of establishing an Fc gamma receptor mutant library and screening an Fc gamma receptor mutant or an Fc region of the IgG antibody (i.e. Group VI) has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-V as set forth in the Office action mailed on 01 February 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 3-11, 15-19 are under examination.

		Withdrawn Objections And/Or Rejections
The specification is in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.
	The rejection to claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at page 4 of the previous Office Action (17 May 2022), is withdrawn in view of the amendment (03 August 2022).
	The rejection to claims 12-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, enablement, as set forth at pages 5-9 of the previous Office Action (17 May 2022), is withdrawn in view of the amendment (03 August 2022).
	The rejection to claims 1, 5-11 are 17 under 35 U.S.C. 103 as being unpatentable over Hogarth et al. (US 2002/0107359; published August 8, 2002) in view of Ruike et al. (US 2016/02000807; published 7/14/16), as set forth at pages 10-14 of the previous Office Action (17 May 2022), is withdrawn in view of the amendment (03 August 2022).
	The rejection to claim 17 under 35 U.S.C. 103 as being unpatentable over Hogarth et al. in view of Ruike et al., as applied to claim 1, and further in view of Birks et al. (US 20140107034; published Apr 17, 2014), as set forth at pages 14-15 of the previous Office Action (17 May 2022), is withdrawn in view of the amendment (03 August 2022).
	
NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The instant specification teaches that the invention relates to Fc gamma receptors with improved binding ability to IgG antibodies (page 1). The specification teaches that it is expected that a technology using an Fc gamma receptor mutant will be applied to various protein therapeutic agents and candidate proteins to improve serum half-life. The specification teaches an autoimmune disease is a condition where antibodies produced in the body recognize autologous cells and immune cells attack the autologous cells through immune response. The specification teaches immune cells that have Fc gamma receptors that bind to antibodies lead to immune responses such as ADCC or ADCP. The specification teaches soluble Fc gamma Rlla, which binds to the antibody recognizing autologous cells and blocks binding of recognized autologous cells to immune cells, may be advantageously developed into a therapeutic agent for autoimmune disease (pages 4-5). The specification teaches the term “Fc-gamma receptor mutant” refers to a polypeptide of an Fc-gamma receptor which is different from the wild-type Fc-gamma receptor. The difference may include the difference in binding ability to immunoglobulins, therapeutic potential, amino acid composition, solubility, etc. It refers to change in one or more amino acid sequence from an Fc-gamma receptor consisting of natural or synthetic amino acids, capable of binding to an immunoglobulin or an Fe region thereof (Fc region)(page 7).
The Examples teach the construction and screening of a Fc gamma RIIa mutant library (pages 26-30). The Examples teach SH2A40 mutants (SEQ ID NOs: 36 and 44) showed higher affinity for human serum IgG than wildtype Fc gamma Rlla (SEQ ID NOs: 35 and 43)(page 30). The Examples teach cloning, expression and purification of isolated SH2A40 mutants (page 30-31). The Examples employ ELISA to examine the ability of the Fc gamma RIla and Fc gamma RIla mutants to bind the Fc region of rituximab(IgG1)(pages 31- 42). The Examples teach the introduction of point mutations to examine the binding affinity of Fc gamma Rllb (page 42). The Examples teach the comparison of affinity of wild-type FcyRlIb and MG2A45.1 mutation-introduced FcyRIIb (MG2B45.1) for human serum IgG-FITC (page 43). The Examples teaches the cloning of bevacizumab scFv and bevacizumab sFv-Fc gamma Rlla mutants to discern serum half-life. The Examples teach bevacizumab scFv-Fc gamma Rlla wild type and bevacizumab scFv-Fe gamma Rlla-MG2A45.1 retain binding ability to rituximab consisting of IgG1 Fe. In addition, it was confirmed that the MG2A45.1 fusion protein with improved binding ability to Fc shows increase binding ability to rituximab, which reveals that the characteristics of wild type FcyRlla and its mutant MG2A45.1 are retained after fusion with bevacizumab scFv (page 44-48).
The specification is not enabled for the following reasons:
	1.  Claim 15 is drawn to a method for suppressing immunity or organ rejection comprising the step of administering the composition according to claim 9.
	Claim 16 is drawn to a method for treating autoimmune disease comprising the step of administering the composition according to claim 9.
	As was stated in the previous Office Action, one cannot extrapolate the teachings of the specification to the claimed invention because the presented data is not drawn to subjects or animal models with any of the recited conditions/diseases. The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art.
The specification is not enabled for the following reasons:
1.  Claim 15 is drawn to a method for suppressing immunity or organ rejection comprising the step of administering the composition according to claim 9.
 Claim 16 is drawn to a method for treating autoimmune disease comprising the step of administering the composition according to claim 9.
As was stated in the previous Office Action, one cannot extrapolate the teachings of the specification to the claimed invention because the presented data is not drawn to subjects or animal models with any of the recited conditions/diseases. The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art.
See Doehn et al., who teach that acute and chronic graft-versus-host diseases (aGVHD and cGVHD, respectively) are serious complications after allogeneic hematopoietic stem cell transplantation (HSCT).  Doehn et al. teach that despite considerable progress in research, morbidity and mortality of GVHD remain high and the underlying pathophysiology is still not fully understood.  Doehn et al. teach that during aGVHD, a broad array of immune cells and cytokines such as tumor necrosis factor-a (TNFa) and interleukin-1b are released. Doehn et al. teach that this contributes to the impairment of organ functions (e.g. skin, liver, and gut) and injury mimicking autoimmune diseases.  Doehn et al teach that numerous currently utilized therapies in GVHD are likely to harbor a negative impact on immune reconstitution as well as on a desirable graft-versus leukemia effect (page 917). Doehn et al teach that pentraxin-3 (PTX3) might play a role in the clearance of apoptotic cells in the course of cGVHD. In a model of mild autoimmunity, PTX3-knockout mice were found to be less capable of clearing apoptotic T-cells compared with wild-type mice and showed aggravated autoimmune lung disease, with PTX3 being increasingly expressed upon disease progression.  Doehn et al. teach that PTX3 might be involved in the resolution of inflammation through its ability to promote the clearance of apoptotic cells and may therefore be important for controlling immunity in cGHVD  (page 920-921)(Doehn et al. Pentraxin-3 levels in graft-versus-host disease during allogeneic hematopoietic stem cell transplantation.  Experimental Hematology Vol. 44:917–923; 2016). 
The Examiner submitted the Morel reference in the previous Office Action. Morel teaches that while animal models have proved the best way to probe the mechanism of disease in general, with autoimmune diseases in particular, one has to be careful in directly applying data obtained from animal models to human diseases. Morel teaches that human autoimmune diseases show an extremely heterogeneous clinical presentation, which animal models present as simplified versions. Morel teaches that an animal model provides only a partial representation of the real biological complexities underlying the human disease. (Morel. Mouse models of human autoimmune diseases: Essential tools that require proper controls, Plos Biology Vol. 2/No. 8:1061-1064, August 2004).
See Justice et al. teach, “It seems an obvious point, but the model used should be appropriate for the question being addresses. An ideal disease model accurately mimics the human condition, genetically, experimentally and/or physically”.  Justice et al. teach that in one example, data from human blunt-trauma patients were analyzed together with data from a mouse inbreed strain that had been exsanguinated.  Justice et al. teach, “Losing a large amount of blood does not equate to blunt trauma, and so this could be perceived as comparing apples to oranges” (page 101, 2nd column 2nd full paragraph). Justice et al. teach that in a different study, a mouse model was reported to display the key motor symptoms seen in humans with amyotrophic lateral sclerosis (ALD). On the basis of this, the model was used in preclinical trial studies and promising drugs candidates were tested in clinical trials; however,  the drugs ultimately failed in humans. It was show that the particular mouse is a poor genetic and phenotypic model of human conditions.  Justice et al. state, “This example illustrates how relevance to the human disease being studied, supported by strong data to validate the use of the model is crucial for clinical translation” (page 102, left column, 1st full paragraph)(Justice et al. Using the mouse to model human disease: increasing validity and reproducibility, Disease, Models & Mechanisms 9:101-103, 2016).
	In the instant case, the specification fails to provide any animal models which correlate to suppressed immunity/organ transplant rejection or autoimmune diseases. 
	 2.  Claims 15 and 16 depend from claim 9. Claim 9 is drawn to a composition comprising the polypeptide according to claim 1, a nucleic acid molecule encoding said polypeptide or a vector comprising said nucleic acid molecule.
	Thus, the methods of claim 15 and claim 16 encompass gene therapy for treatment. The instant specification does not teach any methods or working examples that indicate nucleic acids encoding the polypeptides of claim 1 can be introduced and expressed in a cell for therapeutic purposes.  The specification does not teach what type of vector would introduce the nucleic acid into the cell or in what quantity and duration.
	For example, West et al. teach that the key technological impediment to successful gene therapy is vector optimization. Viral vectors, including adenovirus and adeno-associated virus, have relatively low efficiency in vivo. Adenovirus has been associated with a brisk inflammatory response and limited duration of expression in the lung.  West et al. teach that non-viral vectors, particularly liposomes, have also been tried, with limited expression efficiency and some toxicity. West et al. teach that demonstration of successful gene delivery and transcription has been quite variable in
human trials. In general, the level of expression of transgene appears to be quite low. West et al. teach that although there is great promise for gene therapy in the lung, significant challenges remain in translating this technology to successful human therapy (West et al. Gene Therapy for Pulmonary Diseases. CHEST 2001; 119:613–617; 2001). 
Phillips teaches that relevant literature teaches that since 1990, about 3500 patients have been treated via gene therapy and although some evidence of gene transfer has been seen, it has generally been inadequate for a meaningful clinical response Additionally, the major challenge to gene therapy is to deliver DNA to the target tissues and to transport it to the cell nucleus to enable the required protein to be expressed (Phillips, A.; pg. 1170).  Phillips also states that the problem with gene therapy is two-fold: 1) a system must be designed to deliver DNA to a specific target and to prevent degradation within the body, and 2) an expression system must be built into the DNA construct to allow the target cell to express the protein at therapeutic levels for the desired length of time (pg. 1170)(Phillips, A., The challenge of gene therapy and DNA delivery. J Pharm Pharmacology 53: 1169-1174, 2001).   
	3. Lastly, claim 16 recites “preventing”.  Prevent means to completely stop a condition from occurring. “Prevention” is not a relative term, it is total. The specification is not enabled for a method of preventing or stopping any autoimmune disease. A very high degree of evidence is required, which is accepted in the art, that an absolute protection from the pathology exists over an extended period of time. It could not be predicted that the claimed composition would completely stop an autoimmune disease from ever occurring.	
	 Due to the inherent unpredictability and the large quantity of experimentation necessary to demonstrate that the onset of any autoimmune disease has been prevented in a subject; the inherent unpredictability and lack of guidance in the specification regarding a correlation between the presented data and the efficacy of administering the claimed composition to a subject to suppress immunity, to suppress organ transplant rejection and/or to treat autoimmune disease; the large quantity of experimentation necessary to introduce and express a nucleic acid in a cell of an organism for gene therapy; the lack of direction/guidance presented in the specification regarding same; the absence of working examples directed to same; the complex nature of the invention; the state of the art which establishes the unpredictability of transferring genes into an organism's cells; the state of the art which establishes the use of proper animal models to discern treatment; and the breadth of the claims which fail to recite limitations regarding autoimmune diseases that can be effectively treated, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

Allowable Subject Matter 
	Claims 1, 3-11, 17-19  are allowed.	



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        11/1/2022